FILED
                             NOT FOR PUBLICATION
                                                                               DEC 21 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MILTON ANTHONY MOLINA                            No.   18-72234
BLANDON, AKA Milton Antonio
Molina, AKA Milton Anthony Ocampo                Agency No. A077-096-477
Blandon,

              Petitioner,                        MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2021**
                                Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and BERZON, Circuit Judges, and ANTOON,*** District
Judge.

      Milton Anthony Molina Blandon (Molina), a citizen of Nicaragua, petitions

for review of the denial of his applications for withholding of removal and

protection under the Convention Against Torture (CAT).

      “We review for substantial evidence factual findings underlying the denial

of a withholding or CAT claim. . . .” Flores-Vega v. Barr, 932 F.3d 878, 886 (9th

Cir. 2019) (citation omitted). Under substantial evidence review, “[t]o reverse [the

agency’s factual finding], we must find that the evidence not only supports that

conclusion, but compels it.” Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011)

(citation omitted) (emphases in the original).

      Substantial evidence supports the agency’s determination that Molina failed

to establish he was subjected to past persecution and thus entitled to a presumption

of future persecution. We have held that a single act of violence does not satisfy

the “extreme concept” of persecution. Mansour v. Ashcroft, 390 F.3d 667, 672 (9th

Cir. 2004) (citation omitted); see also Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th

Cir. 2003).



      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
                                          2
      Substantial evidence also supports the agency’s determination that Molina

failed to demonstrate he is more likely than not to be persecuted on account of a

protected basis upon his return to Nicaragua. To establish a well-founded fear of

future persecution, Molina must point to credible, direct, and specific evidence in

the record that would support a “well-founded fear of [future] persecution.”

Mansour, 390 F.3d at 673 (citation omitted). Molina did not satisfy his burden

because he produced no evidence that any threats were directed to him personally.

See Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1394 (9th Cir. 1985), as amended

(concluding that substantial evidence supported the denial of asylum when

petitioner was not directly threatened). Because substantial evidence supports the

agency’s determinations, we must uphold the agency’s denial of asylum and

withholding of removal. See Flores-Vega, 932 F.3d at 885-86.

      Molina does not challenge the denial of CAT relief in his Opening Brief.

“We will not ordinarily consider matters on appeal that are not specifically and

distinctly argued in appellant’s opening brief. . . .” Koerner v. Grigas, 328 F.3d

1039, 1048 (9th Cir. 2003) (citation and internal quotation marks omitted); see also

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013).

      PETITION DENIED.



                                          3